Exhibit 10.1

MODIFICATION #1

TO

THE UNSECURED NOTE AGREEMENT




THIS MODIFICATION #1 TO THE AGREEMENT made and entered into by and between
WILLIAM NICHOLSON  and INTERNATIONAL ISOTOPES INC. (hereafter “Company” or
“INIS)

WITNESSETH:

WHEREAS, INIS has requested a 7 month extension to the term of the Unsecured
Note having an original maturity date of April 1, 2012, and

WHEREAS, WILLIAM NICHOLSON is willing to allow such extension under certain
listed terms;

NOW, THEREFORE, in consideration of the above, the parties agree to modify the
original Agreement, dated April 1, 2002, as follows:

1.

$35,000 accrued interest on the note will be paid in cash by the Company on
April 1, 2012.

2.

The $500,000 principal payment will be deferred until November 1, 2012.

3.

On April 1, 2012 the company will award William Nicholson 204,167 shares of
common stock of INIS.  The number of shares awarded is equivalent to 14%
interest on the $500,000 principal amount for the 7 month deferral, and based
upon a closing price of the INIS stock of $0.20 on March 23, 2012.

4.

All other provisions of the Unsecured Note Agreement remain in full force and
effect.




IN WITNESS WHERE OF, the parties have executed this agreement as of the day and
year as signed below.

 

 

INTERNATIONAL ISOTOPES Inc.

 

 

 

 

 

 

 

 

/s/ William Nicholson

 

/s/ Steve Laflin

 

William Nicholson

 

Steve Laflin

 






